Nationwide Variable Insurance Trust American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Value Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Growth Fund Invesco NVIT Comstock Value Fund NVIT Multi-Manager Large Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Core Bond Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Plus Bond Fund NVIT Multi-Manager Small Company Fund NVIT Government Bond Fund NVIT Multi Sector Bond Fund NVIT International Equity Fund NVIT Nationwide Fund NVIT International Index Fund NVIT Real Estate Fund NVIT Large Cap Growth Fund NVIT S&P 500 Index Fund NVIT Mid Cap Index Fund NVIT Short Term Bond Fund NVIT Money Market Fund NVIT Small Cap Index Fund NVIT Multi-Manager International Growth Fund Templeton NVIT International Value Fund Supplement dated June 27, 2016 to the Statement of Additional Information (“SAI”) dated April 29, 2016 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the SAI. NVIT Multi-Manager Mid Cap Growth Fund Thomas J. Pence, CFA, has announced his intention to retire from Wells Capital Management, Inc. by September 30, 2016.He will continue to serve as a portfolio manager to the Fund through August 31, 2016.After August 31, 2016, all references to Thomas J. Pence, CFA, in the SAI are hereby removed. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
